Citation Nr: 1010570	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-41 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision issued by the RO, which denied the Veteran's claim 
for service connection for asthma (claimed as lung problems).

In September 2008, the Board denied the Veteran's claim for 
service connection for a lung disorder.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claim (Court).  In July 2009, the Court granted a 
Joint Motion to vacate the September 2008 decision and to 
remand the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2009 Joint Motion, the parties agreed that in the 
September 2008 decision, the Board failed to give adequate 
reasons and bases to support its decision.  Specifically, the 
parties agreed that the Board failed to adequately explain 
why a VA examination addressing the etiology of the claimed 
lung disorder was unnecessary in light of the fact that a VA 
physician's assistant indicated that it was "possibly" 
related to service.  

In this case, the service treatment records do not document 
any complaints, findings or diagnoses pertaining to a chronic 
lung disorder.  However, post service treatment records do 
document treatment for a lung disorder.  A May 2004 VA 
treatment record indicates that a lung disorder was possibly 
related to an injury, disease or event occurring during the 
veteran's military service.  There was no space on this 
typewritten form to allow for the examiner to indicate 
whether the claims folder had been reviewed, nor was there 
space on this form to allow the examiner to provide an 
explanation for his opinion.  The Board notes that an April 
2009 VA treatment record indicates the Veteran's shortness of 
breath (SOB) is likely cardiac in etiology.  The Veteran 
contends his lung disorder is due to exposure to asbestos 
during his period of service.

Given these contentions, in light of the opinion offered in 
the May 2004 VA treatment record, the Board finds that a VA 
examination is necessary to clarify etiology of the claimed 
lung disorder.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his lung 
disorder.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded a VA pulmonary examination to 
determine the nature, extent and likely 
etiology of the claimed lung disorder.  
All indicated tests and studies, to 
include pulmonary function tests, are to 
be performed.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner should specifically 
identify/diagnosis the Veteran's current 
lung disorder, if found, and opine as to 
whether any such current lung disorder at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or is otherwise 
etiologically related to his period of 
service.  The physician is to comment on 
the May 2004 opinion of the physician's 
assistant.

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).  To that end, 
the examiner should address the Veteran's 
history of smoking and its relationship 
to any current lung disorder, if found.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of all indicated 
development, the Veteran's claim should 
be readjudicated in light of all the 
evidence of record.  If the 
determinations remain adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


